RESPONSE TO DISSENT FROM DENIAL OF REHEARING EN BANC
MERRITT, Circuit Judge.
Campaign finance reform has become an intensely partisan, national political issue in which the First Amendment is constantly raised as a shibboleth to defeat any regulation of political contributions and any disclosure requirements that our elected officials enact. The judges must intervene to save the day. That is the climate in which this ease arises. And that is the context in which my distinguished dissenting colleague, with a Latin legahsm, colorfully refers to my discussion of the home address disclosure requirements in this case as “cavalier” “ipse dixit.”
I rise to the bait. In defense of my cavalier, ipse dixit discussion of Akron’s home address disclosure requirement, I should point out, as we did in the opinion, that home addresses are already required as a part of the election process nationwide and in many other contexts. In order to vote, voters must provide local election commissions with their home addresses. Voting, like elections, is always local; and local commissions need to know a person’s home address so that the voter can be placed in a voting precinct. These are public records in Ohio and across the country. In order to avoid vote fraud and administer the election process, voters must advise the local election commissions periodically where they live and when they move.
*755Similar reasons apply to the home address requirement here. In order to enforce finance limitations properly against violators, the enforcement agency needs to know the place where contributors live, how much they gave and how many times. Voters and candidates have an interest in knowing whether the money is coming from voters in the district or contributors from other districts, cities, states and nations.
Our dissenting colleague characterizes such home address disclosure requirements as “coercive,” “chilling” and like the “we-know-where-you-live” threats in James Cagney-type gangster movies. That seems like a bit of an overreaction to my ipse dixit. In order to keep campaign contributors free of regulation and disclosure, are we going to declare unconstitutional all state and federal regulations that require home addresses to be given to a governmental agency — election laws, driver’s licenses, occupational licenses, taxes, etc.? It is interesting that our dissenting colleague has not cited a single appellate case which has ever invalidated such a home address disclosure requirement. Is the First Amendment principle he favors just limited to laws that attempt to regulate campaign finance?
Given the weakness of the constitutional argument against home address disclosure, we should not politicize the First Amendment so that it becomes the means of defeating limitations on contributions and disclosure requirements disfavored by particular political groups. Perhaps my ipse dixit was too cryptic, but the basic point remains sound.